Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 13, 2018

                                    No. 04-18-00402-CV

                IN THE ESTATE OF MARIA L. RAYNES, DECEASED,

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2013PC0369
                       The Honorable Tom Rickhoff, Judge Presiding


                                      ORDER
       Appellant/cross-appellee’s brief was originally due on September 12, 2018. On
September 11, 2018, appellant/cross-appellee filed a motion for extension of time, which was
granted, and appellant/cross-appellee’s brief became due October 12, 2018. On October 5,
appellant/cross-appellee filed a second motion for extension of time, which was also granted.
We extended appellant/cross-appellee’s briefing deadline to November 12, 2018.
Appellant/cross-appellee has now filed a third motion for extension of time, requesting an
additional thirty days in which to file her appellant’s brief. We GRANT appellant/cross-
appellee’s motion for extension of time. Appellant/cross-appellee’s brief is due on or before
December 12, 2018. Further extensions of time in which to file appellant/cross-appellee’s
brief are disallowed absent extenuating circumstances.



                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court